By order entered November 21, 1994, this court suspended respondent’s one-year suspension and placed respondent on two years of probation, effective as of September 8, 1993. On March 30, 2001, respondent filed a motion to terminate his probationary period. Whereas respondent’s motion does not comply with the requirements for an application for termination of probation as set forth in Gov.Bar R. V(9)(D),
IT IS ORDERED by the court, sua sponte, that respondent’s motion be, and hereby is, stricken.